Citation Nr: 0122673	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  00-16 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for low back 
disability, secondary to the veteran's service-connected 
Morton's neuroma with metatarsalgia.

2.  Entitlement to service connection for a right hip 
disability, secondary to the veteran's service-connected 
Morton's neuroma with metatarsalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND


The veteran served on active duty from February 1971 to 
October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for low 
back and right hip disabilities, both claimed as secondary to 
the veteran's service-connected Morton's neuroma with 
metatarsalgia.   

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2000).

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the veteran with these 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

The veteran claims that he has severe back and hip pain as a 
result of his service-connected Morton's neuroma with 
metatarsalgia.  He claims that he has a limp caused by an 
altered gait caused by the Morton's neuroma with 
metatarsalgia and as a result, this has affected his low back 
and right hip areas.  He also stated at his RO hearing in 
August 2000, that he has difficulty sleeping at night, he has 
stiffness in the aforementioned areas, and that his physician 
has indicated to him that his low back disability is due to 
his service-connected Morton's neuroma. 

A May 2001 statement from the veteran's Congressman, with an 
attached statement from the veteran, was received by the 
Board in June 2001.  The veteran indicated, in pertinent 
part, that he had endoscopic surgery of the back in 
March 2000, and was to have another back surgery in May 2001.  
The veteran indicated that he was treated in March 2000 by an 
orthopedic physician, James S. St. Louis, M.D.  The physician 
who was to perform his May 2001 surgery, was Gregory Mick, 
M.D., a neurologist.  Records from neither of those 
physicians are associated with the claims folder.  VA has a 
duty to make reasonable efforts to obtain relevant records, 
including private records, that the claimant adequately 
identifies and authorizes the Secretary to obtain. See 38 
U.S.C.A § 5103A(b) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(1)).  The RO should attempt to obtain those 
records in connection with this claim.  

The record also shows that the veteran has been treated by VA 
for his low back and right hip disabilities.  None of these 
records are associated with the claims folder.  VA treatment 
records are considered to be constructively included within 
the record, and must be acquired if material to an issue on 
appeal.  Therefore, in the instant claim, it is necessary to 
obtain the aforementioned medical records, if they exist, 
prior to a final decision in this case.  See Dunn v. West, 11 
Vet. App. 462 (1998); see also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

Additionally, the veteran indicates that he has received 
opinions from his private physicians regarding the etiology 
of his low back complaints.  Although he has not received an 
opinion on his right hip complaints from his private 
physicians, VA examiners have indicated opinions regarding 
the etiology of his back and right hip complaints.  These 
opinions have been vague and additional VA examination should 
be provided, once all of the veteran's medical records have 
been obtained.   VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  The veteran has maintained that his right 
hip and low back pain disabilities are secondary to his 
service-connected Morton's neuroma.  After the RO has 
received all of the VA treatment records, and private 
records, the veteran should be examined and an opinion given 
as to whether or not his low back and right hip conditions 
are the result of his service-connected Morton's neuroma.  
Additionally, disability resulting from the aggravation of a 
non-service connected condition by a service connected 
condition is compensable under 38 C.F.R. § 3.310(a) (2000).  
Allen v. Brown, 7 Vet. App. 439 (1995).  The examination for 
the aforementioned disabilities should also be considered 
under the provisions of Allen v. Brown.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Ask the veteran for the names and 
addresses, and appropriate releases for, 
the treatment records of all private 
physicians who have treated him for his 
low back and right hip disabilities.  The 
RO should attempt to obtain these 
records, and those of Dr. St. Louis and 
Dr. Mick, and associate these records 
with the claims folder.  

2.  The RO should obtain all VA inpatient 
and outpatient treatment records, since 
May 1999, if any.  The VA should also 
obtain VA vocational rehabilitation 
records, if any.  If any development 
undertaken pursuant to information or 
releases provided by the appellant above 
is unsuccessful, undertake appropriate 
notification action.  38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).

3.  The veteran should be accorded 
appropriate VA examinations of his low 
back and right hip conditions.  The 
examiners should be asked to state a 
medical opinion as to whether the veteran 
has a low back and/or right hip 
disabilities and, if so, whether it is as 
likely as not that either of these 
claimed disorders are due to, or 
aggravated by, the veteran's service-
connected Morton's neuroma.  If it is the 
medical opinion that either of these 
disorders have been aggravated by the 
veteran's Morton's neuroma, the examiner 
is asked to state what additional 
disability or functional limitation may 
be attributed to the Morton's neuroma.  
The medical rationale for any opinion 
given should be stated. 

4.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001) is completed.  See 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R. § 3.159).

5.  The RO should then adjudicate the 
aforementioned claims.  These issues 
should also be adjudicated specifically 
as they relate to Allen v. Brown, 7 Vet. 
App. 439 (1995.  If the claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


